TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                      NO. 03-05-00120-CV


                                   Roy Dominguez, Appellant

                                                 v.

                                 Jo Anne Dominguez, Appellee

      FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
         NO. 199,317-C, HONORABLE MICHAEL J. NELSON, JUDGE PRESIDING


                            MEMORANDUM OPINION

               The judgment in this case was signed August 19, 2004. On October 28, 2004,

appellant Roy Dominguez filed with the trial court a notice of appeal, a motion to amend the

judgment, and a motion for nunc pro tunc judgment and order. The trial court did not rule on

Dominguez’s motions. Because Dominguez’s motion to amend judgment was untimely, his notice

of appeal was due on September 19, 2004. Dominguez did not file a motion for an extension of time

to file notice of appeal.1 A late-filed notice of appeal does not confer jurisdiction on this Court.

Accordingly, we dismiss the appeal for want of jurisdiction.




                                              Bea Ann Smith, Justice

Before Justices B. A. Smith, Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: March 24, 2005


       1
          Because Dominguez filed the notice of appeal more than fifteen days late, the instrument
itself cannot serve as an implied motion for extension of time. See Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997).
2